          Case 3:18-cv-01930-SI                            Document 61-1              Filed 01/18/19              Page 1 of 32


                                                                                                                                     EXHIBIT                      MM -·-- ·-
                                                                                                                                     PAGE                     \ - ~ ~ · -~

                                                          CcrtilicJ l'orcnsi..: Lo.111 AuJitor~




CERTIFIED FORENSIC LOAN AUDITORS, LLC
        13101 West Washington Blvd., Suite 140, Los Angeles, CA 90066
Phone: 888-758-2352 or 832-932-3951; Sales@CertifiedForensicLoanAuditors.com
                  www. Ce1ti fiedF orensicLoanAuditors .com




                   PROPERTY
        SECURITIZATION ANALYSIS REPORT™
                                                                     Prepared.for:

                                      Julie Ann Metcalf Kinney & William Kinney Jr

                                                                   For Property Address

                                                          4406 N. Mississippi A venue
                                                             Portland, OR 97217


                                                                      Prepared 011:

                                                                    December 31, 2018



                                                                                                                 e am1           y     t          ·e . "'          ~ ~    ,:,
                                                                              j ,                         C' ~     c ' f'    •       i .'.    P .u ,                     t_,

                                                                                                  '   F A L fl e; ber. 3L,                              ! t   '     ld
                                                                                                         der .... d ·t, ... 1Y at• -.,.                  1·   L, :. by
                                                                                                                             ,,._ Le'         " t , tC:.I           ·o,

   ;aop:c··d , , e''.,       1:,      l[              I    •                                                                ,_. 1--aai            ·11    t,   :-11c-"1t~

    ,     t     •• •   r l   ~   ,\              VI   . !      t                                           · 1.    · " t, • •         •    l· c         . · pe' • 1 r ~I
   'l (J \.   • ~




                                                                                                                                 Kinney - Page 11
                                           CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
      Case 3:18-cv-01930-SI        Document 61-1          Filed 01/18/19       Page 2 of 32


                                                                                          EXHIBIT MM
                                                                                          PAGE 'l, -:\l.




           SECTION 1:                  TRANSACTION DETAILS

                      BORROWER & CO-BORROWER:




        4406 N. Mississippi Avenue,                            4406 N. Mississippi Avenue,
           Portland, OR 97217                                      Portland, OR 97217




                       TRANSACTION PARTICIPANTS




                                                                           Mortgage Electronic
                                                                         Registration Systems, Inc.
                                  Homecomings Financial,                        ("MERS")
         $96,300.00                                                                 PO Box2026
                                              LLC                              Flint, MI 48501-2026
                                           Waterloo, IA                           (888)679-MERS




    Freedom Mortgage
 Corporation DBA Freedom                      TBD                            Resource Title LLC
Home Mortgage Corporation




                                                                                         Kinney - Page 12
                      CERTIFIED FORENSIC LOAN A UDJTORS, LLC COPYRIGHT 2007-2019
      Case 3:18-cv-01930-SI         Document 61-1              Filed 01/18/19      Page 3 of 32


                                                                                          EXHIBIT MfV\
                                                                                          PAGE 3 - :Sd--.-    "~

                                   ( ·crtilicJ h ,rcn~ic I.na n AuJitor-;



                SECTION 2: SECURITIZATION
               SECURITIZATION PARTICIPANTS:




    Freedom Mortgage
 Corporation DBA Freedom                  Not applicable                           Not applicable
Home Mortgage Corporation




      Not applicable                      Not applicable                           Not applicable




      Not applicable                      Not applicable                           Not applicable




                                                                                          Kinney - Page I 3
                       CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
          Case 3:18-cv-01930-SI               Document 61-1              Filed 01/18/19         Page 4 of 32



                                                      ,f Cp ~\                                           EXHIBIT     Ml:1
                                                     ~         LA ij                                     PAGE '-f-3 ?:-,
                                                     ~~
                                                      ~~
                                                                       i~
                                              ( ' crtilicJ Forensic Lo.in AuJi t or~



                               SECTION 3:                      FORECLOSURE

                  Recorded Events on the Loan Including Foreclosure Issues and Securitization




                                      Julie Ann Metcalf Kinney &
      June 17, 2002                         William Kinney Jr                                         Freedom Mortgage Corporation
                                               (Borrower)                                             OBA Freedom Home Mortgage
Instrument # 2002.106872                                                          May 3, 2002                 Corporation
                                  Freedom Mortgage Corporation OBA
    Official Records,             Freedom Home Mortgage Corporation                                             (Lender)
Multnomah County Oregon                       (Lender)                                                     Principal Amount:
                                                                                                               $96,300.00


      June 12, 2018

 Instrument # 20 18.62157
                                           Notice of Default
    Official Records,
Multnomah County Oregon



                            Voluntary lien search results are attached separately in Exhibit L


                                         REPORT SUMMARY
Mortgage:

  • On May 3, 2002, Debtors Julie Ann Metcalf Kinney & William Kinney Jr executed a negotiable
    promissory note and a security interest in the form of a Mortgage in the amount of$ 96,300.00.
     This document was filed as document number 2002 .106872 in the Official Records of Multnomah
     County. The origi11al /e11der of tl,e promissory 11ote and mortgagee is Freedom Mortgage
     Corporation DBA Freedom Home Jt,f011gage Corporation



Notice of Default:

  • On June 12, 2018, a Notice of Default was filed with 2018.62157 document numbers in the
    Official Records of Multnomah County.



                                                                                                        Kinney - Page I 4
                                  CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT Z007·Z019



                                                                                                  I
         Case 3:18-cv-01930-SI         Document 61-1                Filed 01/18/19    Page 5 of 32


                                                                                            EXHIBIT MM
                                                                                            PAGE S - ~ ?::,,

                                      ( crtifi c J h,rcnsi..: Lo.in AuJitor·s



                           BLOOMBERG SEARCH SECTION

On December 31, 2018, I researched the Bloomberg online Database at the request of Certified
Forensic Loan Auditors, LLC on behalf of Julie Ann Metcalf Kinney & William Kinney Jr
whose property address is noted herein above. The Loan Level Data search conducted using Bloom-
berg·s terminal did not reveal matching characteristics based on the Original Amount: $96,300.00;
Origination Date: May 3, 2002; Location of Property: OR; Property Type: Single-Family; Occu-
pancy: Owner Occupied; Zip Code 97217. Examiner did NOT locate a prospective REMIC
TRUST within the Securities Exchange Commission (SEC) website that matches the characteristics
for the possibility of securitizing this loan. Bloomberg snapshots of relevant parties are provided be-
low.

The primary possibilities for the location of this loan are in the portfolio of loans held in inventory
or for sale by Freedom Mortgage Corporation DBA Freedom Home Mortgage Corporation
While Freedom Mortgage Corporation DBA Freedom Home Mortgage Corporation originated the
loan, any subsequent purchaser may not have recorded its interest in the subject loan pursuant to the
requirements of the Oregon Uniform Commercial Code.

Freedom Mortgage Corporation DBA Freedom Home Mortgage Corporation may also have
placed the loan into a private placement securitized trust exempt from SEC reporting requirements
and which was not reported to Bloomberg, LP; or for which Freedom Mortgage Corporation DBA
Freedom Home Mortgage Corporation used as secured borrowings to raise additional funds, the
economic effect of which would be a sale.




                                                                                            Kinney - Page I 5
                          CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
                     Case 3:18-cv-01930-SI                                        Document 61-1                         Filed 01/18/19                      Page 6 of 32


                                                                                                                                                                            EXHIBIT            /v1/V1
                                                                                                                                                                            PA.GE            G, - 7' 1,

                                                                                ( ·cr1 ilieJ hin:nsi-: I . 0.111 Auditors




Security Description.

                        1
    FREMOR 8             4    04/15/25                     S. 86.291                       ~.138                      Yld 11.353
                                                            At 11:38                                                    Source BMRK
                                                                  Settipg!, ·:,   ~                                                Page 1/12
                                                                                                                94)   Notes    ~
                                             ·.. 261 Issuer Descri tion
                                         Issuer Information                                                                            Identifiers
                                         Name           FREEDOM MORTGAGE CORP                                                          ID Number                AS0185460
    l!)Addtl Info
                                         Industry       Consumer Finance                                                               CUSIP                    35640YAB3
    mReg/Tax
    ll)Covenants                         Security Information                                                                          !SIN                     U535640YAB39
    15)GuarJntcr~·                       Mkt lss        Priv Placement                                                                 Bond Ratings
    11) Band Ratings                     Country        US                Currency                                                     Moody's
    11) Identifiers
                                         Rank                Sr Unsecured                  Series                                      S&P
    ll)Exchanges
    19) Inv Parties
                                         Coupon      8.250000                         Fixed                                            Fitch               B+
    li)Fees, Restrict                    Cpn Freq     5/A                                                                              Composite           B
    ll)Schedules                         Day Cnt      30/360                Iss Price 100.00000                                        Issuance & Trading
    ll)Coupons                           Maturity    04/15/2025                                                                        Aggregated Amount Issued/Out
Quiclc Links                             MAKE WHOLE @50.000000 until 04/15/21/ CALL 04/15/21@104 ....                                  USD                     700,000.00 (M) /
 ll)ALLQ     Pricing
                                         Iss Sprd        +554.00bp vs T 2 58 03/31/25                                                  USD                     700,000.00 (M)
 nJQRD       Qt Recap
 l!)TOH      Trade Hist                  Cale Type       (1)STREET CONVENTION                                                          Min Piece/Increment
    JI) CACS       Corp Action           Pricing Date                                  04/04/2018                                                  2,000.00 I 1,000.00
    )~)Cr          Pr::..~oec::.:s       Interest Accrual Date                         04/09/2018                                      Par Amount                       1,000.00
    ll)CN          Sec News              1st Settle Date                                                            04/09/2018         Book Runner                  JOINT l EADS
    JI) HOS        Holders
                                         1st Coupon Date                                                            10/15/2018         Reporting
    tl)Send Bond

1        2       9777 8600 Brazil                   5511     239S 9000 EuropQ 44                    20 ?330 7500 GQrman~ 49 69 9204                               1210 Hong Kong BS
3201              0900                                                                       Us.      1       212     318   2000
                                                                                      SN   455411        EST        GMT - S   00     H433-3576-0            2~-o-c-2018           11     38:37




                                              ·, 26) Issuer Descri tion
                                          Additional Information
                                          FD!}              5]) Cpn 55) Rel                    56) Struct             57) ECB/EU         58) Wgts
                                             Issuer
        ll)Reg/Tax
        14)Covenants                                Obliger                                                                        Freedom Mortgage Corp
        15)Guaranto's                                 Sector                                                                       Financials
        11) Band Ratings                       Other
        ll)Identifiers                             Country of Risk
        11) Exchanges
        !!)Inv Parties
                                                   Benchmark
        ll) Fees, Restrict                         Registered
        ll)Schedules                               Aggregate Amount For All Forms
        ll)Coupons                                 Yield at Issue                                                                  8.250000
 Quiclc Links                                  Use of Proceeds List
  ll)ALLQ     Pricing
                                                   Use of Proceeds                                                                 General Corporate Purposes
  D)QRO       Qt Recap
  l4)TDH      Trade Hist                                                                                                           Refinance
  ll)CACS     Co!ll Action
        Js)CF        Pros;,ecLu~,
        11) CN       Sec News
        !!)HOS       Holders

        ll)Send Bond

    1        2   9777        0600    B,·,u,z 1 .1   551 .l    2::19'5   '9000     EuropQ      44    20        7330    7500    GQrm,pn",-4      "19    69   9204      1210 .. Hon.,;t   JC:,oo_g __8 _5
    3201          8900                 Slng~pe>rQ            65   6212    1000               US           1   212     318     2000                   Ce>P'-4t·luht    2010    Ble>e>rrb,grg         F■
                                                                                      SN    455411        EST         GMT-S    00     H433-3S76-0            20-D-c-2018 11                38    44
                                                                                                                                          -                             ·--               ---     --




                                                                                                                                                                           Kinney - Page I 6
                                                           CERTIFIED FORENSIC LOAN AUDITORS, UC COPYRIGHT 2007-Z019
                      Case 3:18-cv-01930-SI                              Document 61-1                        Filed 01/18/19              Page 7 of 32


                                                                                                                                                        EXHIBIT /vJ/Vl
                                                                                                                                                        PAGE 'l - 3 'J...

                                                                        ( ·.:,·t ili.:J For.:n~i..: l , 11.111 ,\uJit or~


Security Description.



                                                                                                                                                         96l Sell
                                              ;f lil :.fssuer: Descrl tion •-
                                          Regulatory & Tax Information
                                             Tax Information
                                                 Tax Changes Call
    ll)Covenants                                 US Sourced FDAP Income
    l5JGuatantc~s                                US FATCA Grandfathered Obligation
    ll)Bond Ratings                          AIFMD
    11) Identifiers
                                                 Exposure Reporting Sub Asset Type
    11) Exchanges
                                                 Turnover Reporting Sub Asset Type
    ll)lnv Parties
    ll)Fees, Restrict                        Basel II/ III
    ll)Schedules                                 HQLA EU Eligible Asset Class Designation
    ll)Coupons                                   HQLA US Eligible Asset Class Designation
Quick Links                               71) MiFID Transparency and Transaction Details             I MFID   »
 ll)AlLQ    Pricing
            Qt Recap
                                                 Is Instrument TOTV
 D)QRO
    l4)TOH       Trade Hist                      Is Liquid Instrument
    ll)CACS      Corp Action
    H)CF         :J:-o-.:pec.tL;:O
    JI) CN       Sec News
    ll) HOS      Holders

    6')Send Bend

1     2    9777        8600            Bro~ll   5511     2395   9000    EuropQ      ~4    20       7330   7500    GQrrnany    49   69   9204   1210   Hono Kong       0S
3201          8900                                                                  Us.        1    212   318     2000
                                                                            S N   455411       EST        GMT-S    00    H433-357G - O   ze-o~c-2018        11 :38:52




                                                                                                                                                           96) Sell

                                          Covenants
                                                 Negative Pledge
                                                 Change of Control                                                                         Yes@ 101.00
                                                 Fundamental Change
    15) GLlarantors                              Limit of Indebtedness
    11) Bond Ratings                             Cross Default
    !l)ldentifiers                               Negative Covenant
    U)Exchanges
    !!)Inv Parties
                                                 Certain Sales of Assets
    11) Fees, Restrict                           Restriction on Activities
    21) Schedules                                Debt Service Coverage Ratio
    ll)Coupons                                   Free Cash Flow To Debt Service Ratio
Quick links                                      Restrictive Covenant
 ll)ALLQ    Pricing
                                                 Merger Restrictions
 JJ)QRD     Qt Recap
    l4)TOH       Trade Hist                      Limitation on Sale-and -Leaseback
    ll)CACS      Corp Action                     Limitation on Subsidiary Debt
    3~jCF        ;-:i,oc,;_:.::,ct~s             Restricted Payments
    JI] CN       Sec News                        Ratings Trigger
    Jl)HOS       Holders                         Collective Action Clause
    !!)Send Bond                                 Material Adverse Change Clause
                                                 Force Majeure
1      2     9777      8600 Brazil              5511     2395    9000   Europg      44    20       7330   7S00 Ggrmany        49   69   9204   1210 Hong       Kong   8S
3201          0900                      Slngc,p,or,-,   GS   6212   1000
                                                                            SN    455411           EST    GMT-S · OO     H433 -3S7G- O   20-D,-,c   2010    11    39,57




                                                                                                                                                      Kinney - Page I 7
                                                        CERTJFIED FORENSIC LOAN AUDITORS, LLC COPYfilGHT 2007-2019
                        Case 3:18-cv-01930-SI                       Document 61-1                               Filed 01/18/19                Page 8 of 32


                                                                               ,j                          ,,                                               EXHIBIT MM
                                                                               II         CE                \'.,
                                                                                                                                                            PAGE S - 3d-._
                                                                               ~
                                                                               ~\
                                                                               ~~~z
                                                                                               LA          ,.~t~
                                                                    Cert iticJ Forcnsi~ I .nan :\uJitors


Security Description.




                                                                                                                                                              9i   Sell
                                            ,. rn ::Issuer ,Oescri tion
Pages                                Bond Guarantor and Insurance Information
    ll)Bond Info
                                     No insurer!> or guarantors for this bond.
    !2)Addtl Info
    ll)Reg/Tax
    l4)Covenants

    ll)Bond Ratings
    ll)Identifiers
    ll)Exchanges
    ll)lnv Parties
    ll)Fees, Restrict
    l!J Schedules
 ll)Coupons
Quick Links
 ll)ALLQ    Pricing
 ll)QRD     Qt Recap
 H)TDH      Trade Hist
    mCAcs            Corp Action
    li)CF
    ll)CN            Sec r~ews
    ll)HDS           Holders

    !!)Send Bond

1      2     9?7?           0600   Br~ztl     ssii    2395   ~000   c~r~p-         44    ZO        7330   7500     G-rmon~        49    69   9204   1210 Hong      Kong    BS
3201            0900                Slngopor-        GS   6212   1000              US          1    212   318      2000                Copyrlgh~    2010    Bloorrb-rg      F
                                                                        SN     455411          EST        GMT-s     00    H433-3576-o         2e-o-c-201e       11    39   03




                                                                                                      9-0 Notes e
                                         ./ 2&~Iss·uer Descri tion
Pages                                Agency/Type                                         Bond Ratings                     Watch                              Effective Date
    Il)Bond Info                     Moody's
    12)Addtl Info
    ll)Reg/Tax                         Bond Rating                                       B2                                                                   04/03/2018
    ll)Covenants                     Standard & Poor's                              n
    15}fr.,z:: .:ir-~cr s              Bond Rating                                       B-                                                                   04/03/2018
                                       Recovery Rating                                   3(55%)                                                               04 / 03/2018
    ll)ldentifiers                    Fitch
    ll)Exchanges
    H)Inv Parties                       Bond Rating                                      B.-                                                                  06/08/2018
    11) Fees, Restrict                  Recovery Rating                                  RRS                                                                  04/06/2018
    l!) Schedules                     Bloomberg Composite
    U)Coupons                           Bond Composite                                   B                                                                    06/08/2018
Quick Links
 JIJAlLQ    Pricing
    D) QRD           Qt Recap
    J4JTOH           Trade Hist
    JIJCACS          Corp Action

    JI) CN           Sec News
    li) HOS          Holders

    II) Send Bond
                                      (Rating: Upgrade, ;:.,,.,· ·, -'ti,·. No Change)
1      2     9777           0600   Br~~•l     5511    2395   9000   Europ~         qq    ZO        7330   7500     G~rrnan~       q9    69   92Qq   1210    Hong   Kong    es
320.1           8900                Slngopor~        65   6212   1000              U.S         1    212   310      2000                Cop~rlght     2018    Bloorrberg     F
                                                                          SN   q55q11          EST        GMT-5     00 H~33-35?6-o            2e-0Qc-201e       1.1,~9     11




                                                                                                                                                           Kinney - Page I 8
                                                     CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
                     Case 3:18-cv-01930-SI                             Document 61-1                              Filed 01/18/19                Page 9 of 32


                                                                                                                                                               EXHIBIT ('1('1
                                                                                                                                                               PAGE '1 - 3 'J..,

                                                                       C c.,-tif io:d For e n s ic      l.0:111   r\ uJit o r~



Security Description.



                                         C:\Users\patron\Desktop\FREEDOM MORTGAGE\DES 6.png
                                                          Settings /                                                .         Page7/12~scription:.Bond ..                      ~"
                                                                                                        941 Notes         E         ~                           •,1    •
                                            .·2Q Issuer Oescri tion
Pages                                  Identifier Type    Identifier                                     Additional Identifiers
    ll)Bond Info                       ID Number          AS0185460                                      EIOPA CIC Code
    ll)Addtl Info
    ll)Reg/Tax                         CUSIP              3)640YAB3                                      RED Information
    l!)Covenants                       !SIN               US35640YAB39                                   No available data.
    IS}JuaraTr•=:~                     SED0L 1            BF0YND0 ( )
    16) Bond Ratings                   WERTPAPIER             A19Y12
          '      --·~·.¼: ,Ar          NASO TRACE              FPFX4619007
    li)Exchanges
    ll)lnv Parties                     BBEQID                  7326950 121132001
    11) Fees, Restrict                 FIG!                    BBGOOKHL2ZC7
    ll) Schedules
    meoupons
Quick Links
    ll)ALLQ      Pricing
    D)QRD        Qt Recap
    l4)TDH       Trade Hist
    ll)CACS      Cofl) Action
    36}G         i=)rc.~;J':'CtF:>
    ll)CN        Sec News
    ll) HDS      Holders

    !!)Send Bond
1     2       9777     8600          Bra~ll   5S1i    2395   9000      EuropQ      44    20       7330      7500        G~rrnan~    qg    69   9204   12.10   Hong    Kong     85
320.l         8900                                                                 US         1    212      310         2000
                                                                           SN    4S5411           EST      GMT-S : QQ          H433-3S?G-O      ZB-DQc-2O10       11       39: 18




                                                                                                                                                                96) Sell
                                              261 Issuer Description
Pages                                  Exchanges, Issuance & Trading Information
    U)Bond Info
                                       Clearing House                   Exchange                                         MIC Code        Mkt Segment
    ll)Addtl Info
    ll)Reg/Tax                         FED FUNDS
    H)Covenants                        DTC
    lS}Gu.:o~a:-i!o:·~
    11) Bond Ratings
    ll)Identifiers

    !!)Inv Parties
    ll) Fees, Restrict
    ll) Schedules
    ll)Ccupons
Quick Links
    JlJALLQ      Pricing
    D)QRD        Qt Recap
    J4)TDH       Trade Hist
    mCAcs        Cofl) Adion
    H)CF         Drc~.;1cct··.,~-
    ll)CN        Sec News
    Jl)HDS       Holders

    II) Send Bond

1     2       97?7     8600          ~raztl   5511    2395   9000      EuropQ      44    20       7330      7500        G~r,nanH    49    69   9204   1210    Hong    Kong     BS
3Z01           8900                   SlngaporQ      65   6712   1000              US         l    ~12      318         2000
                                                                           SN    455411           EST      GMT~s         00    H433-35?& - o    ze-Dwc-2018       11       39,25




                                                                                                                                                              Kinney - Page I 9
                                                     CERTIFIED FORENSIC LOAN A UDTTORS, LLC COPYmGHT 2007-2019
                     Case 3:18-cv-01930-SI                                            Document 61-1                          Filed 01/18/19                   Page 10 of 32


                                                                                                                                                                            EXHIBIT /hM
                                                                                                                                                                            PAGE ID ~ ~2',



Security Description.




                                                                                                                                                                              96) Sell
                                                   2Q Issuer Descri tion
Pages                                   Involved Parties
 ll)Bond Info                                          Date Groups
 U)Addtl Info
 IJ)Reg/Tax
                                         51)    04/04/2018 Syndicate
 IO Covenants
                                                              Syndicate
     ll)Bond Ratings                                          Role                                      Name                                                                  Amount (M}
   Il)Identifiers                                             Joint Lead Managers-Books                 Barclays Capital
    ll)Excha~~ . ,                                            Joint Lead Managers-Books                 Goldman Sachs
ii11211)Flelfj
           esr,,a.Rle slltn
                          "'·ci;,.."'"""'·,;;,;-:c..;,,•:,;_,
                                t                             Joint Lead Managers-Books                 JP Morgan Securities
    l!)Schedules                                              Joint Lead Managers -Books                KeyBanc Capital Markets
    ll)Coupons                                                Joint Lead Managers-Books                 Morgan Stanley
 Quick Links                                                  Joint Lead Managers-Books                 UBS Securities LLC
    l!)ALLQ            Pricing                                Co-Manager ( s)                           Huntington Investment Co/The
     D)QRD           Qt Recap
     Jl)TDH          Trade Hist          Co-Manager(s)                                                  Nomura Securities International
     Jl)CACS         Corp Action
                                        Reopenings History
     JIJCN           Sec News           Auction Type                                                              Announce Date              Effective Date                    Amount (M)
     ll)HDS          Holders            New Issue                                                                   04/04/2018                 04/04/2018                        700,000.00
     !!)Send Bond

 1     2      9777         8600    Brozll          S511        239S        9000        EuropQ      44    20       7330     7500    Ggrrnan~      49     69   9704    1?10 Hong    Kong      BS
 3201           8900                Stngopor~               6S     6212         1000               u.s        1    212     318    2000                Cop~rluht      201B   Bloorri::,QrQ    F
                                                                                           SN   455411        EST          GMT-S   00    H433-3576 - 0        28-Qgr.-2018      11   39:34




                                               1e Issuer Description
Pages                                    Fees & Sales Restrictions Information
     ll)Bond Info                                                                                                                                            Governing Law
                                         Sales Restrictions                  Fee Information
     ll)Addtl Info
                                         UNITED STATES                        Fees Undisclosed                                                               Not Available
     ll)Reg/Tax
     ll)Covenants
     15/G:..;a:-;.:!ntc,•·~.
     II) Bond Ratings
     !))Identifiers
     ll)Exchanges
     !!)Inv Parties

     ll)Schedules
 ll)Coupons
Quick Links
 Jl)ALLQ    Pricing
 ll)QRD     Qt Recap
 J4)TDH     Trade Hist
     ll)CACS         Corp Action
     l-l)C'
     Jl)CN           Sec News
     ll)HDS          Holders

     ll)Send Bond

 1      2     9777         ouoo o,-u.c       11.   5511        2395        '9000       E.urop-.,   q4    20       7:-130   7500    G-..rm,on ...1 4"3   69   97.04   1210 Hong    Kong      es
 3201           0900                 Slngaporg               6S     6212        1000             US     1 712 318 2000       Con~rlght ?OlB Alo"rrb=ro F
                                                                                           SN   ~SS~ll. EST   GMf-~:OO H43~-3575-o ~A-ngr--?OlA 11 39 43




                                                                                                                                                                        Kinney - Page I 10
                                                             CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-Z019
                         Case 3:18-cv-01930-SI                          Document 61-1                      Filed 01/18/19              Page 11 of 32


                                                                                                                                                     EXHIBIT    fV1  /rJ
                                                                                                                                                     PAGE //-- 3 A

                                                                        Ct•1·t ili.:J hll·.: n si t· Lt1.1n Au Jitt1r~



Security Description.




                                                                                                                                                      9 Sell
                                                 ·- 26) Issuer Description
Pages                                     Schedules
    ll)Bond Info
                                          Call Schedule
    ll)Addtl Info
    ll)Reg/Tax
    !l}Covenants
    l)}G'.!;,,r,ir,rc:--::=               Callable on and anytime after date(s) shown
    ll)Bond Ratings                                                                                                                                          Price
    !l}Identifiers                                                                                                                                         104.125
    !!)Exchanges
                                                                                                                                                           102.063
    ll)lnv Parties
    21) Fees, Restrict                                                                                                                                     100.000

    ll)Coupons
Quick Links
    ll)ALLQ            Pricing
    n)QRD              Qt Recap
    J4)TDH             Trade Hist
    ll)CACS            Corp Action
    ~nu:
    ll)CN
    ll)HDS

     il}Send Bond

i       Z     9777            8600      Brazil    5511    2395   9000   Europg      44   20       7330   7500 Ggrmany      49   69    9204   1210 H~ng K~ng         es
3201             8900                    StngopOrQ       65   6212   1000          U.S.  1 212 318 2000
                                                                             SN   45S411 EST   GMT-S 00 H433-3S76-O                    20-0gc-2O18      11:39     53




                                                                                                                                                       961 Sell
                                               ~ 2&Llssuer, Descriptfon,:
Pages                                     Coupons
 ll)Bond Info
                                          Coupon Information
 ll)Addtl Info
 ll)Reg/Tax
                                          First Coupon       Long First
 14)Covenants                             Last Coupon        Normal
     l))G,..:arantc·s
     16)Bond Ratings
     ll)ldentifiers
     ll)Exchanges
     !!)Inv Parties
     Zil) Fees, Restrict
     ll) Schedules

Quick links
 mALLQ                  Pricing
 nJQRD                  Qt Recap
 J4)TDH                 Trade Hist
 JSJCACS                Corp Action
     ]i](F              P-ospe.:tt;,.
     ll}CN              Sec News
     ll]HDS             Holders

     ll)Send Bond

 1      2      9777           8600      Brazil    S511    ?395   9000   Europ-      4~   20       7330   7500   GQrrnan~   49    69   9204   1210 Hono     Kono     BS
 3201             8900                   Slngaporg       6S   6212   1000           US.       1    212   318    2000            Cop4rtght     2018   Aloorri:>gro    F
                                                                             SN   455411      EST        GMT-s . oo    H433-3576-O     20-DQc-2O1O      11   ~o,oo




                                                                                                                                                Kinney - Page I 11
                                                         CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
           Case 3:18-cv-01930-SI                         Document 61-1                    Filed 01/18/19                Page 12 of 32


                                                                                                                                       EXHIBIT           /vJ;t1
                                                                                                                                       PAGE / 1              -.3 ~
                                                         ( crtilicJ hircn,ic l.o.,n r\uJitnr,



Security Description.




98914832 US E ui                                                                                              Page 2/4     Security Descriptiori 11/
Freedom Mortgage Corp                                                                                        l) Income Statement       I FA IS »




1    Z   9777    8600   Brazil   5511    239S   9000     Europ-    44    20       7330   7S00    G~rman~     49    69   9204    1210   Hono   Kono      BS
3201      8900           SJngaporia     65   6212    1000          U .S.      l    212   31.e   ~000              Cop~righ-t    2018   Bloorff:u;;>rg    F
                                                            S N   q55411          EST    GM~-s   00    H433-3576-0       ze-OQc-2018       11-4B:34




    9891483Z US          $   Private Company

98914832 US E uit     f~ ,,                                             Page 1/4 Security . Description'r
Freedom Mortgage Corp                                                           FIGI   BBG001Z69103
Freedom Mortgage Corporation operates as a mortgage lender. The Company provides purchase, re-
financing, and lending services for buying real estate. Freedom Mortgage serves customers in the
United States.


907 Pleasant Valley Avenue                           T                             1 - 800 -220-3333         Domicile              UNITED STATES
Suite 3                                              F                                                N.A.   Incorporated          UNITED STATES
Mount Laurel, NJ 08054                                Industry                    Mortgage Finance           Inc. Date
United States                                        Employees                               2,174
D www.freedommor·tgage.com                           As Of                             12/31/2014
Officers                                            Title                                        Start Date
Stanley Middleman                                   PRESIDENT


n  Financial Analysis I FA »                    FY End                                     12/2014
8) Related Sec I RELS »                         Revenue                 (USO)
9) Corporate Actions I CACS »                   Net Income
10) Corporate News I CN »                       Total Assets



1    2   9777    8600   Brazil   S511    2395   9000     Europg    44    20       7330   7500    GgrmonM     49    69   9204    1210   Hong   Kong      0S
3201      8900           S tngopor~     65   6212    1000          US         1    212   31B    2000              COP'-~rlght   2010    Bloorrbgrg       F




                                                                                                                                   Kinney - Page 112
                                        CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
                 Case 3:18-cv-01930-SI                          Document 61-1                   Filed 01/18/19               Page 13 of 32


                                                                                                                                           EXHIBIT MM
                                                                                                                                           PAGE J3 - "".) ~

                                                                Cc1·t ilicd Forcn si..: Lo.i n Auditors


Security Description.



                                                                                          94lNotes ll!ll                                     9@ Sell
                                 tion-•··'              I ·
Pages
°41)5ummary· · ;_,.,,. · ·
                                    __ 51) Basic Information (9891483Z US Equity )  I DES »
 U)Company Info
                                  ·· - Freedom Mortgage Corporation operates as a mortgage lender. The Company provides purchase,
    ll)Credit Fundamtls                re-financing, and lending services for buying real estate. Freedom Mortgage serves customers in the
    H)Debt summary                     United States.
    llJCredit Health
    ll)Major Creditors
    11) Recent Cap Mkts
    Ii) Identifiers
    ll)Additional Info               Fundamental Highlights - USD
                                     Current Market Capitalization
Quick links                          Tier-1 Ratio
 Jl)BRC          FI Rsch             Risk-Based Capital Ratio
 IDRSKC          Risk                Total Capital
 JJJORS•:        SE Df Fis~'
    ~ ) CDSV
                                     Tangible Common Equity Ratio
    ll)RELS      Rel Secs            71) Credit Rating I CRPR »
    JIJCACS      Corp Acts           Moody's
    ll)RVRD      Rel Val                   Outlook                                                                                                06/04/18 1
                                            Long- lerm Corporate Family                                                                           01/30/17
                                            Long -Term                                                                                            12/11/18
                                            Senior Unsecured Debt                                                                                 10/31/17
                                     Standard & Poor's
1 2 9777 8600 B r a z i l SS11 2395 9000 EuropQ                           44   20       7330   7SOO G&rman~        49   69   9204   1210 H~ng     K~ng   BS
3201 8900      Slngapor& 6S 6212 1000                                     u.s.      1    212   310    2000




:'f!ill Bond ,Desc.ri tion                             , •
                                     Company Information
                                      FREEDOM MORTGAGE CORP                                                  T: 1-800-220-3333
    U}Cradit Fundamtls
                                    · 907 Pleasant Valley Avenue                                             F: N/A
    14)Debt Summary                   Suite 3                                                                41) www.freedommor ...
    llJCredit Health                  Mount Laurel, NJ 08054
    !!)Major Creditors                United States
    U)Recent Cap Mkts
                                      Key Management
    !l)Identifiers
    !!)Additional Info                This information is unavailable.

Quick links                          Obligor                                             Freedom Mortgage Corp
 n)BRC           Fl Rsch
    IDRSKC       Risk
    ll)CRSK      iiB Di Risk
    l4)CDSI/     CDS Cur-.. ·e
    mRELS        Rel Secs
    li)CACS      Corp Acts
    ll)RVRD      Rel Val




1     2   9777        8600       Brozt1   5511    239S   9000   Europg    44   20       7330   7500   G-rm,an~,    49   69   9204   1210   Ho~g   Kono   BS
3201           6900               Slngopor-      65   6212   1000         Us.       1   212    318    2000




                                                                                                                                       Kinney - Page I 13
                                                 CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRTGIIT 2007-2019
                  Case 3:18-cv-01930-SI                                        Document 61-1                               Filed 01/18/19                     Page 14 of 32


                                                                                                                                                                            EXHIBIT       /vl/VJ
                                                                                                                                                                            PAGE /        1/ - 3 l.
                                                                               Cer tified h,ren;.ic Loan Audi tor,



Security Description.



                                                                                                                                                                              9i Sell
\!fiSi f 1fond Oescri tion                                        • -
Pages                                       Company Information
.-:Jt~;
~
      _     man'?'. Oo ,,,,,    ., ..- -~ ~-- FREEDOM MOR I GAGl CORP
                                        ,. ·'·' 907 Pleasant Valley Avenue
                                                                                                                                        T: 1-800-220-3333
                                                                                                                                        F: N/A
    ll)Credit Fundamtls
    ll)Debt Summary                          Suite 3                                                                                    4ii www.fr eedornm or·...
    15)Credit Health                         Mount Laurel, fJJ 08054
    ll)Major Creditors                       United States
    11l Recent Cap Mkts                      Key Management
    ll)lde ntifiers                          TI1i s information is unavailable.
    Jl)Additional Info

Quick Links                                  Obliger                                                             freedom Mortgage Corp
    n)BRC          Fl Rsch
    ll)RSKC        Risk
    moRs~-
    ~J..:Dsv
    Jl)RELS        Rel Secs
    l;JCACS        Corp Acts
    ll)RVRD        Rel Val




1     2     9777        0600            Droz I 1   551 l.    2395   9000       Eur-op,_,   q,q        20       -i"330   7500      Gl!iilrrnan~   ,qg   69    920"1   1210   Hong   Kong   8S
3201            0900                     Sl~gopor~          65   6212     1000             U      ~        l    212     318    2000
                                                                                  SN    455411                 CST      GMT - ~    00   H433 - 3S?G-O          ze-o-c-2010     11   40    35




r a ·' soncl ''Oescri tion                                        I -
Pages                                        Key Credit Fundamentals
 11
     1Summary                                This information is unavailable.
    11)Company Info
l!iIC:""~.,.,...,.,,.,.,,.,.,,.,.,
    ll)Debt Summary
    ll)Credit Health
    11) Major Creditors
    11) Recent Cap Mkts
    ll)ldentifiers
    ll)Additional Info

Quick Links
 n)BRC              Fl Rsch
    ll)RSKC           Risk
    Ji;C1~Sr        SS Df ~:;-::>
    3-t)GiS\'       (C··S .:::Jr-:£::
    JI) RELS          Rel Secs
    ll)CACS         Corp Acts
    Jl)RVRD           Re! Val




1      2:   9777        8600 Brazil.               551.l     2395       9000   Europie.,   -1.q       20       7330      7500 GQrrnc,n~          '49    69   9204    1210 Hono Kong       8S
3201            0900                     Slngaporw          65   6212     1000             U.S.            l    ZlZ 318 2000                           Cop4rlaht      2018 Bloorrbgrg      F
                                                                                   SN   '455411                ~Sl      GMT-S      00 H433-3576-0              2B-DQc-201B     11-40:46




                                                                                                                                                                        Kinney - Page I 14
                                                            CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
                 Case 3:18-cv-01930-SI                                                         Document 61-1                            Filed 01/18/19                       Page 15 of 32


                                                                                                                                                                                                 EXHIBIT          /11<11
                                                                                                         ,f         Cp \
                                                                                                         ~,
                                                                                                         i~
                                                                                                          ~ ~-~..?
                                                                                                                    E"A ~         ,    ,~                                                        PAGE          /5 -31
                                                                                               C.:rlifio:J For.:nsi<.: l,u;in AuJiturs



Security Description.



                                                                                                                                                                                                    9Q Sell
'IH•.fi6ond ' 0escription                                                         1 •

Pages                                             51) Debt Summary I ODIS                      »
    !!)Summary                                     Composition of Outstanding Debt - USD (MM)
    !l)Company Info
    !l)Credit Fundamt\s                                                   2000
        . b ~ Tu~?::· _..'{;;::                                           1800
    ll)Credit Health                                                      lffiO
    li)Major Creditors                                                    1400
                                                       ■ Bonds        I 1200
    ll)Recent Cap Mkts                                 ■ Lrons            1000
     ll)ldentifiers                                    ■ Total        !    soo
                                                                           600
     !!)Additional Info                                                    400
                                                                           200
Quick Links                                                                               Current                   03 2018                      02 2018                   01 2018                 04 2017
 n)BRC            FI Rsch
 Il)RSKC          Risk                             Debt - USD (MM)                                       Current                      Q3 2018              Q2 2018                   Ql 2018                Q4 2017
     Jl)CP.SK     s;; ,'f ~!sk
                  ~~-;.) ·.::.J:-.-,_.             Bonds                                                      1,135                     1,135                1,135                       435                    435
     ;.t)CDSV
     JS)RELS      Rel Secs                         Loans                                                        680                       684                  688                       688                    694
     lSJCACS      Corp Acts                        Total                                                      1,815                     1,819                1,823                     1,123                  1,129
     Jl)RVRD      Rel Val
                                                   Weighted Averages for Bonds
                                                                                                              Current                   Q3 2018               Q2 2018                 Ql 2018               Q4 2017 j
                                                   Maturity in Years                                               5.02                       5.26               5.51                    ·l.95               5.201
                                                   Fixed-Rate Coupo~s                                              8.20                       8.20               8.20                    8.13                8.13.
l
3Z01
       z   9777 8600 Brazil
                0900                      S   I
                                                           5511
                                                  ,·,'-'c,,~e> ..--   G~
                                                                           2395
                                                                              C.~l.~
                                                                                        9000 Europe
                                                                                          .l.000
                                                                                                              .... .
                                                                                                                   20         7330
                                                                                                                               21.Z
                                                                                                                                       7500 Gi.trff'ICln~
                                                                                                                                       CH O    2:000
                                                                                                                                                               q9 69        920<i
                                                                                                                                                                 C,;,p,trl~t-.,-t.
                                                                                                                                                                                      1210 Hong
                                                                                                                                                                                       20.10
                                                                                                                                                                                                         Kong es
                                                                                                                                                                                                 D.lc><>n-b-.---~     r
                                                                                                    SN   "155'411         EST         GMT -S     00    H433 - 3 S?6--0        2e-o-,c-201e             11    40 , 54




                                                                                                                                                                                                    9 Sell

Pages                                              Credit Health
     UJSummary                                     Financing Composition
     U)Company Info
     ll)Credit Fundamtls                                                                                        Current                  Q3 2018              Q2 2018                Ql 2018                Q4 2017
     14)Debt Summary               Debt Types
     !SlCredfffieaTtli-!i'F .??.,~ Loans/TU Debt 't                                                                37.46                      37.61              37.75                  61.28                 61.48
     !!)Major Creditors            Bonds/Tl\ Debt 'l,                                                              62.54                      62.39              62.25                  38.72                 38.52
     Ill Recent Cap Mkts           Collateralization
     Ill Identifiers               Unsecured/Ttl Debt ',,                                                          62.54                      62.39              62.25                  38.72                 38.52
     ll)Additional Info
                                   Secured/TU Debt %                                                               37.46                      37.61              37.75                  61.28                 61.48
Quick Links
 JI) 8RC              Fl Rsch                      Liquidity - USD (MM)
 JI) RS KC            Risk                         Tilis infrn rnation is unavailable.
 )J)ORS,:             3:' Df >'s'..
     ~)CDS\/
     JS)RELS          Rel Secs
     l!)CACS          COfl)   Acts
     ll)RVRD          Rel Val
                                                   Cash - USD (MM)
                                                   This information is unavailable.


 1     2   9777          0600            Brazil             5511           23195        9000   Europ-,        44   20         7330     7500     G-,rrnan'=t    "19    69    920'"1    1210       Hong    Kong         BS
 3201           0900                                                                                          US          1    212     310     2000                  Cop~,r lgh-t:     2018       Blcu::,,rrbc;i,rg    F

                                                                                                    SN   455411           EST         GMT-S • OO       H433-35?6-o             2e-o~~ -2 01e           11    41   09




                                                                                                                                                                                           Kinney - Page I 15
                                                                          CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
                     Case 3:18-cv-01930-SI                                 Document 61-1                      Filed 01/18/19                  Page 16 of 32


                                                                                                                                                               EXHIBIT /11(:1
                                                                                      ,'{ CE ~.
                                                                                      ~   LA ~                                                                 PAGE /?, - 3 'J...
                                                                                      "' ,~
                                                                                       ~ ~-~2'
                                                                           CcrtilicJ Forensic 1.o.rn Auditors



Security Description.




~2~°'. B ond '· o·escri tion                                 , ·
Pages                                   51) Major Creditors I AGGD          »
     ll)Summary                         Debt Holder (USD)                                                  Bonds Held        %Out                      Latest Chg            %Chg
    11)Company Info
    ll)Credit Fundamtls                 Total Reported                                                  1,051,896,569        35.66                   .44, 930,003               +4.5
    ll)Debt Summary                     ALLIANZ SE                                                        106,995,100         3.63                   + 15,830,313
    15)Credit Health                    LORD ABBETT & CO LLC                                               91,497,058         3.10                     +5,729,832            +50.3
    ll Major Ci';ditarsf>A.s          £ tATON VANCE CORP                                                   82,052,601         2.78                       +563,828             +0.7
     ll)Recent Cap Mkts                 MANULIFE FINANCIAL CORP                                            76,435,380         2.59                     +4,080,027               cl .C
     lllldentifiers                     CREDIT AGRICOLE GROUPE                                             55,477,216         1.88                     +5,254,000               +0.2
     lllAdd,nanal Info                  T ROWt PR!Ct GROUP INC                                             49,061,348         1.66                     •2,296,480
Quick Links                             CARLYLE GLOBAL MARKET STRATEGIES                                   27,275,55')        0.92                                               ).t/
     n)BRC           Fl Rsch            VANGUARD GROUP                                                     25,000,000         0.85                               0              +0.0
     ll)RSKC         Risk               Biggest Changes in Reported Holdings
     mc;;c ,;
                                        RUSSELL INVESTMENTS GROUP LTD                                         1,843,000          0.06                    +368,000      +24949.2
     Jl)C c'S',
     li)RELS         Rel Secs           BATTALION CLO LTD                                                     6,292,722          0.21                  -+-5,257,561      +507.9
     ll)CACS         (O!'l)   Acts      ZAIS CLO 1 LTD                                                        2,955,650          0.10                  '1,987,097        +205.2
     Jl)RVRD         Rel Val            CIGNA HLTH & LIFE INS CO                                                345,000          0.01                    +230,000        +200.0
                                        l ffF INS CO OF NORTH AMERICA                                           185,000          0.01                    +100,000        -117.6
                                        SAFETY GROUP                                                            275,000          0.01                    +140,000        +103.7
                                        NEW YORK LIFE GROUP                                                  12,165,000          0.41                , 12,165,000        +100.0
                                        CHUBB LTD                                                             2,200,000          0.07                  +2,200,000        +100.0
1       2    9777         0600       Br~zll    551.l    2395   9000        Europ~      ~4   20       7330   7500    G~rman~       ~9    69   '3204    1.2.10   Hong    Ke>ng      es
3201               8900               Stngaporg        65   6212     1000              Us.       1    212   310    2000                Cop~rlgh~       2010     Bloon-barg          F
                                                                                 SN   4S5411     EST        GMT-S   00    H433-3S76-0          28-0gc-201B            11   41     21




                                                                                                                                                                  9/» Sell
!ffffB~o"ncLOescription                                 •·
Pages                                   Recent Capital Markets Transactions
     ll/Summary                         Bond Sales
     ll)Company Info
     ll)Credit Fundamtls                         Announce T Amount Curr                             Maturity          Coupon Sprd & Benchmrk        Lead Mgr
     U)Oebt Summary                     61)     04/04/2018         700USD                        04/15/2025            8.250 T 2 58 03/31/25+ 554.0 JOINT LEADS
                                                                                                                                 5
     !5)Credit Health                   62)     04/04/2018         700USD                        04/15/2025            8.250 T 2 8 03/31/25+554.0 JOINT LEADS
     ll)Major Creditors                 63)     10/31/2017         435 USO                       11/15/2024            8.125 T 2 14 10/31/24·593.0 BCL Y,CITI,JPM
                                        64)     10/31/2017         435 USD                       11/15/2024            8.125 T 2 14 10/31/24• 593.0 BCLY,CITI,JPM


Quick Links
     ll)BRC          FI Rsch            Syndicated Loans
     Jl}RSKC         Risk                               SigningT          Amount Curr               Matur.ity         Margin Loan Type                         Lead Mgr
     m:::Rsr-:
     3-I JCJ s,:     ,: :. ~:~n ~        71)       03/26/2018                   688 USO          02/23/2022              475.0 TERM                            BARCBK,JPM,NO
     ll)RELS         Rel Secs
     l!)CACS         Corp Acts
     ll)RVRD         Rel Val




 1      2     9777        8600       Brazil    5511     2395       9000    E~ror:M-J   44   20       7330   7500    G~r.-nc.~~    49    69   9204     1210     H~no    K~ng       es
3201               0900               S1ngaporg        bS   b~12     1000              US        1    212   31A    ~000




                                                                                                                                                           Kinney - Page I 16
                                                       CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
                  Case 3:18-cv-01930-SI                                            Document 61-1                            Filed 01/18/19                   Page 17 of 32


                                                                                                                                                                                EXHIBIT (11('1
                                                                                                                                                                                PAGE         /7 - JA
                                                                                   ( ·crtificJ Fllrcn,i..: Lll.ln Auditor,


Security Description.




'!f21l1 Boni:C0escri tion '.                       i
                                       Identifiers
                                       BBID                                  7326950
                                       BBGID                                 BBG001GSNS83
                                       GIIN                                  N.A.
                                       LEI                                   549300LYRWPSYPK6S325
                                       NACl                                  64.19




Quick Links
    Jl)BRC
    Jl)RSKC
    JJJQqs!':
    HiCDSV
    JSJRELS       Rel Secs
    ll)CACS       Corp Acts
    IlJRVRD       Rel Val




1     2    9777        0600 Brazil              S511         239S          9000    Europe      44       20       7330     7500 Ggrmon~         49     69   9204         1210 Hong Kong        es
3201            0900           ::::; 1 ,-..,;;,e2pa-r...-   C.5   c-~2 .12   1 000             U    S        1    212     310   ?000                Cooo,..o- I oh-t-   201 B   B loornbgrg    F
                                                                                         SN   455411             EST     GMT-s , oo H433-3S76-0               2B-Ogc-2010           11   41 = 40




                                                                                                                       9-1) Notes   El                                            96) Sell
'filf:'liond DEiscri tion                                            1 ·       ,     ,
                                       Additional Company Information
                                       Sanctions
    U)Company Info
                                       European Union                                                                                Unknown
    ll)Credit Fundamtts
    14) Debt Summary                   Office of Foreign Assets Control Sectoral                                                     Unknown
    !!)Credit Health                   Office of Foreign Assets Control Full                                                         Unknown
    ll)Major Creditors
    ll) Recent Cap Mkts
    U)ldentifiers
    U Add"tiooal. Iii"fO:'.\I~~-,;:~

Quick Links
 Jl)BRC           Fl Rsch
 ll>RSKC
 J;)DRSf'.
    l')CcSV
    JS)RELS       Rel Secs
    Ji)CACS       Corp Acts
    l1)RVRD       Rel Vol




1 2 9777 8600 B r a z i l 5S11 2395 9000 EuropQ                                                44       20       7330     7S00 GQrman~         49     69   9204         1210 Hono Kong 85
3201. 8900     SlngaporQ 65 6Z12 1000                                                          US            1    212     310   2000
                                                                                         SN 455411               EST     GMT-s,oo H433-3576-0                 2a-o~c-201e          11    41,si




                                                                                                                                                                           Kinney - Page I 17
                                                            CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
                            Case 3:18-cv-01930-SI                                                   Document 61-1                                               Filed 01/18/19                                 Page 18 of 32


                                                                                                                                                                                                                                         EXHIBIT                MM
                                                                                                                                                                                                                                         PAGE /?f - ]                2>. · .,

                                                                                                  Certified hll'ensi<.: Loan Auditor~



Security Description.


                                                                                                                                                                                                                                 Security Finder;;
                                                                                                                                                                                                                                                                +Q

      _ _..,._--~ -Govt                         Loan   Pfd     CDS                   _CD_S__Idx_   Muni        Futr                                                  IRS         IRS Vo\                Gen Govt                     Muni l~u~.             •   ►
60) Exclusions: Medium Tenn Notes

ll •.iii ftt..-.d.:an H.:wt:;i.:,o,-(o,p
,l      ,,-J.,. .. ,...,_............-, .. ,.
-• .JIF,,.,..~Mu"'l,,_.,,..,:-,,,.r,
.r;     1,..,...t,·,rn ••"-><t•i-•1,--(·,,.,,
                                                               (MTN),
                                                                   Toct-..-

                                                                   !fllHll/,,1

                                                                   ;qu,.,;.::            -- ·-- ·
                                                                                     Non - Verified -Bo ..-.--
                                                                                 CCll4J<Jft      M.Jt..1t-,J       ~Mtvl'\o-pe

                                                                                   H :•¼.l U.t/1~,/.""{l_><, ()4/(l,1/.:'0:!-4(N.1.Af\l t
                                                                                     .'·~, ,.._., 1•, ir .". <>-t/,...,, .,.,1,, ,·,o..i I rJ1tf
                                                                                   i, l."- 11.'t',/;','.'-4 h\'.!li:>-01,';·.AJ..L.\llt
                                                                                   \l.1', l\ ')'1'.'(·>I ;,-•'::>l,.'C·•-;,J.;:iM'I!
                                                                                                                                                                    - 6lJ
                                                                                                                                                                      --~

                                                                                                                                                                        H
                                                                                                                                                                            Ad:_;-;,ncecl 5;:,;:;,-ch ·1 SRCH ,, 6D Column
                                                                                                                                                                                   ~ ttidPrL .

                                                                                                                                                                                      W.l-1!
                                                                                                                                                                                                 .-..i..p,.   ..,_YiffWro_c.. ,

                                                                                                                                                                                                                     11 11:Hr.;,D

                                                                                                                                                                                                                     :J.t,·1_''..1"-('
                                                                                                                                                                                                                                                    Settings
                                                                                                                                                                                                                                            AmtOuCCH-

                                                                                                                                                                                                                                                "/C(!.<.X




 1     2      9777              0600 Brazil            5S11    239S 9000                           Europg                    44         20             7330   7500 G~rman~             49        69           9204      1210 Hon~ Kong                          BS
 3201            B900                           Slnoapor-     65      6212               1000                                U      S              1    212   318   2000                    Cop~rlght                       2018          B~o~rrb~rg             F
                                                                                                            SN          4S5411                     EST        GMT - s,oo H433-3576-o 2e-oec - 201e                                           11       3e , os




                                                                                                                                                                                                                                         Kinney - Page I 18
                                                              CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
               Case 3:18-cv-01930-SI                                           Document 61-1                                 Filed 01/18/19                     Page 19 of 32

                                                                                                                                                                                 EXHIBIT /11/11
                                                                                                                                                                                 !")-~GE /t:J - 3~



Financial Analysis

     9891483Z US                  S Private Company
9891483Z US E 1 )96)Actipns :,:~••.·· 97}                            Export-;.' :98) Settings.                                                                       . Financial Analysis ~l
Freedom Mortgage Corp                                                                                                                  PeriodslllflJ ·                      •    Cur      l!Sl!l·c   ·+Q
'-.,:0-K~y Stats ,;~ 1) IlS ': .. !El{S '.\;_ JI C/F,, __               5J ~a_ti_os , .. _6) Segm_ents:-•·                        .;: I _ESG   'lJ Custom
  JD l3eric;hmark                    . •. • . •                              • •. . , ..
In Millions of USO except Per s_ Y               2010 Y                      2011 Y      2012 Y                      2013 Y              2014 Y            2015 Y         2016 Y               2017 Y
12 Months Ending                      19 12/31/2010                      12/30/2011 12/31/2012                   12/31/2013          12/31/2014        12/31/2015     12/30/2016           12/29/2017
 L Return on Common Equity 4                      14.24                       14.94       13.62                       15.29               14.40             12.22          12.95                13.67
 w.i Return on capital                :4           6.39                         7.17       6.77                         7.90               7.65              6.56           6.81                  7.37
 U.:. · Operating Margin              s           12.93                       13.05       12.46                       13.70               13.32             12.28          12.93                13.26
w       Price/EPS                     '2          15 .41                      13.43       14.39                       17.46               18.32             18.79          20.54                21.74
 LL Price/Book                         5           2.17                        2.05        2.14                         2.58                 2.82            2.77           2.92                  3.26
 lll Periodic EV to Trailing 12- -1                9.01                        8.16        9.01                       10.16                 11.18           12.17          12.35                13.29
 L'.    Net Debt/EBITDA                8           2.13                         1.52       1.47                         1.05                 1.15             1.50           1.53                 1.49




~ 1~~A .fil~ -/~-~:t
l.    2   9777    8600      Bnuz 11           551.1        2395       ~000     Europg       "'l"'I   20        7330       7500     G .... rman~   49   69   9204     1210       t-iong      Korog    BS
3201.      B900               Slngaporg                   65     6212    1000               US.           l.    212       31.B    2000
                                                                                   SN    4S5411            EST           GMT-S=OO H433-3S?G-O                   28-0gc-201B               11    so,23




     9891483Z US                  S Pn vate Company

P.l3,~Jll~J.l!!lr96fActions .                                                       -98) Settings                                                                     Financial Analysis
Freedom Mortgage Corp                                                                                                                  ~. I 1r, l1 c1t'v ~ •                     (   lf   ~      •   +Q
~                     11 21 I/S   Ii,_ ,]) B/S itt,r_ ,   4)   C/F,, - _g Ratios -·- __ Q Segm~'!ts ;~--          , 7)   AddL --I)_!?_.§. ___ _1/)_Cust!)rn -         --         - -- -




                                           There is no data available for this security on this template with the
                                           current settings. Please change the ticker. the template. or your
                                            function settings to view Financial Analysis data.




 1    2   9777    8600      Brazil            5511         2395       9000     Europ~       44       20        7330       7S00     GQrman4        49   69   9204     1210       Hong        Kong     BS
 3201.     8900                   Slng~por._.             65     6212    1000                             l.    21:2      :ll.O   2000

                                                                                    SN   -1554.ll.         EST           GMT-S      00   H-133--357C.·O         20-D=c-ZUJ.t:t            l.t   ~0:03




                                                                                                                                                                           Kinney - Page I 19
                                                          CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
                    Case 3:18-cv-01930-SI                      Document 61-1                          Filed 01/18/19                 Page 20 of 32


                                                                                                                                                  EXHIBIT 111faJ
                                                                                                                                                  PAGE 'AO- 3:l.

                                                               Co.:,·tilio.:J Foro.:nsic.: l.o;in Auditm·s



Financial Analysis (cont.)



                                                                                                                                                          96) Sell

 Pages                              51) Basic Information (98914832 US Equity )   I DES »
8!!.Summajy·;_:'.,',.______ : ..· Freedom     Mortgage Corporation operates as a mortgage lender. fhe Company provides purchase,
     l!)Company Info                re-financing, ;ind lending services for buying real estate. Freedom Mortgage serves customers in the
     ll)Credit Fundamtls
     Il)Debt Summary                United States.
     ll)Credit Health
     !!)Major Creditors
     11)Recent Cap Mkts
     11) Identifiers
     !!}Additional Info             Fundamental Highlights - USD
                                    Current Mrtrket C;initr1li1r1tion
Quick Links                         Tier· 1 Ratio
     ll}BRC          Fl Rsch        Risk-Based Capital Ratio
     ll)RSKC         Risk           Total Capital
     ;:;:ir<:::/
                                    Tangible Common f:quity Ratio
     :J!C)S,;
     JS)RELS         Rel Secs       71) Credit Rating I CRPR »
     Ji}CACS         Corp Acts      Moody's                                                                                                                                l
     ll)RVRD         Rel Val               Outlook                                                                                                            06/04/18 1
                                           Long · 1 erm Corporate family                                                                                      01/30/17     !
                                           Long-Term                                                                                                          12/11/18
                                           Senior Unsecured Debt                                                                                              10/31/17
                                    Standard & Poor's
 1      2    9777         0600   Brazil   SSll   ~395   9000    E~rop~     44       zo        7330   7500    G~rman4   49     &9   9204         1210   Hong   Kong        as
 3201              8900                                                    U    ~        .l    212   318    2000            Cop'!,.1r t g h t   2018    B.loorrb'iiitrg    F
                                                                   SN   455411            EST        GMT-S   00    H433-3S76-0        ZS-DQc-2018           11   40   27




                                                                                                                                                  Kinney - Page I 20
                                              CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007·2019
                 Case 3:18-cv-01930-SI                          Document 61-1                                       Filed 01/18/19                   Page 21 of 32


                                                                                                                                                                 EXHIBIT           /4 CZ
                                                                                                                                                                 PAGE :b \ - 3 ~

                                                               CcrtilicJ Furcnsi.: Lo.rn AuJitors



KEY EXECUTIVES OF BANK

Mary Davenport, Executive Vice President of Freedom Mortgage Corporation.


                                            Advanced search .                                                                                          People Profiles
    Mary Davenport                                                                                                                                      1 Views Today
        ~   i.,+ ~  0...
    Executive Vice President                                                                                                        Career
    1J) Freedom Mortgage Corporatlon                                                                                                Current
     212-897-9848 (o)                            623 5th Ave                                                                        Freedom Mortgage Corporation
     +1-917 -817-7577 (m)                        24th Fir·                                                                          Executive Vice Presldent
     mary.davenport@freedommortga...             New York NY 10020~ US                                                              04/2013-Present

40) Recent News      I More »                                                                                                       Prevlous
41l       Fcre Re\, Uc: ABS-lSG 2015/12/31                                                                                          RBS Securities Inc
                                                                                                                                    06/2009-06/2012
                                                                                                                                    Vertical Capit;i\ l LC
                                                                                                                                    Partner /Portfolio Manager




1     2   9777   8600   BrCJZ i l   5511    239S   9000   Europ4ii1     '"14   20        7330          7500         Gfwrrnan,._,   49    69   9204   1210   Ho,ng   Kong      BS
3 2 01- 0 9 00           Stngape>rQ        65   6212   1.000            us          l.       21.2      318         2000                 Cop~rlght    zoje-~u-oOffberg-F-
                                                                SN     45S411        EST            GMT-S            00    H433-3S76-O           ze-o~c-2O10     11      45   29




Stanley C. Middleman, President/ CEO Founder of Freedom Mortgage Corporation.


                                            Advanced ; Search ~-~                                                                                       People Profilesj
    Stanley C Middleman                                                                                                                                     1 Vlf:'WS Today

                                                                                                                                        Career
                                                                                                                                        Current
                                                   907 Pleasant Valley Avenue                                                           Freedom Mortgage Corp
                                                   Suite 3                                                                              President/CEO/Founder
                                                   Mount Laurel NJ 08054, US
                                                                                                                                        Boards & Memberships     :-1, ir, -
l!D Reported Holdings I More »                                                                                                          Cherry Hill Mortgage Investment ...
     Security                               Position      Pos Chg        % Out               Mkt Val                Filing Date         Chairman
 31) Cherry Hill Mortgage Inve...          1,084,600       'A,50CJ        6.70               19.39M                04/13/2018           10/2012-Unknown

40) Recent News I More »
 4D   Bankrate Inc : Mortgage rate tops 5 percent. adding to afford ..                                  l"Oi          10/10
 42)  Freedom Mortgage Named To Inc. 5000 List Of Fastest GrowJn. ..                                    PRN           09/25
 4D Zero Hedge: Even Mortgage Lenders Are Repeating Their 200 ...                                       BLG           09/09
 44)  Freedom Mortgage's Stanley C. Middleman To Speak At North ..                                      PRN           OS/28
 45)  FITCH UPGRADES FREEDOM MORTGAGE TO 'BB-'; OUTLOOK STAB .. .                                       Fil           06/08
 46)  FITCH EXPECTS TO RATE FREEDOM MORTGAGE'S SENIOR UNSECU .. .                                       FIi           04/06
 4n Moody's affirms Freedom Mortgage's ratings, revises outlook.. .                                     BMP           04/03
 48)  Am Bainker [Reg]: Loo!>er Lc1pildl r ulcs could stabilize mortga .. .                             i\t·:R        03/2:8
 49)  Firms Making Predatory Mortgages to Veterans Face Crackdo._                                                     12/17
 SID  U.S. Cracks Down on Finns Making Predatory Mortgages to Ve ...                                                  12/ 17
 SU   Ginnie Mae Clcimps Down on Pred;:,tor·y Mortgage!; to Veter.ins                                                 1~/ I·:
 SD Ginnie Mae to Clamp Down 011 Predatory Mortgaqe loans lo V.                                                       1:?/17


32 01      0900                                                          u     s         1    2.1..!   ::-➔ .llB    ;,.oon
                                                                 S N   4~5411            EST           G MT -~        00     H433-3S76-0          20-o-c-2010       11    4 6•02




                                                                                                                                                              Kinney - Page I 21
                                            CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
                  Case 3:18-cv-01930-SI                                Document 61-1                             Filed 01/18/19                        Page 22 of 32


                                                                                                                                                                          EXHIBIT //1(11
                                                                                                                                                                           PAGE       '6':A -5~
                                                                       C ntificJ Forcn s il: Lo.rn A u Ji tor,


Raymond Slater, Structured Products Trader of Freedom Mortgage Corporation.


                                         >.· :;. Advanced -search~.                                              Actforis •                                         People Profiles .
     Raymond Slater                                                                                                                                                      1 ViPcv<: Today
        ~   i.,+ ~   Q,,. ...
     Structured Product~• Tradi:•r                                                                                                         Career
     9) Freedom Mortgage Corp                                                                                                              Current
     856-626-2327 (o)                                        907 Pleasant Valley Avenue                                                    Freedom Mortgage Corp
     973-487-0844 (m)                                        Suite 3                                                                       Structured Products Trader
     RAYMOND.SLATER@FREEDOMMORT ...                          Mount Laurel NJ 08054, US
                                                                                                                                           Previous
                                                                                                                                           Pfm Asset Management LLC
                                                                                                                                           Portfolio Analyst
                                                                                                                                           07/2009-11/)010
                                                                                                                                           Deloitte & Touche
                                                                                                                                           06/2006-07/2008

                                                                                                                                           Education
                                                                                                                                           University of Scranlon




1    2    9777        B600      Brazil       5511       2395    9000   EuropQ    44          20        7330    7500     GQrrnon~          49    69    9204       1210     Hong      Kong       BS
3201           8900              SlngaporQ             65   6212   1000          l.J    '5        1     212    31B     2000                    Cop~rlgh~          2010      Blooffb~rg          F
                                                                          S N   455411             EST         GMT-s     00    H433-3S76-0              20-o-c-2O10              11   46:52




John McNally, Senior Capital Market Analyst of Freedom Mortgage Corporation.


                                                       . Advanced -?earch •                                      Actions •                                          People Profiles
     oJohn McNally                                                                                                                                                       1 Views Today
          ..     .:!:i.,1,.+ w<=1.•
      Senior Capital Markets Analyst                                                                                                       Career
     9) Freedom Mortgage Corporation                                                                                                       Current
      +1-856-626-2407 Co)                                      907 Pleasant Valley Ave                                                     Freedom Mortgage Corporation
      jmcnally3@bloomberg.net                                  Mount Laurel NJ 08054, US                                                   Senior Capital Markets Analyst
      JOHN.MCNALL Y@FRt:EDOMMORTGA ...




l.    2    9777          8600   Brc1x I l.   ~5 l. 1    2395    9000   EuropQ    '4'4        20        7330    -?500    GQrn.::-.n'!,-t   49    C.9   ".120'1    121 O    t--fong   Kong       85
3201           l::JYOO           ~lngaporg             65   6212   1000          US               l.    Cl.C   Jl.U    ~000                    Cc:>p~rl-,.,ht.    2010      U.l.<0off'b._.rg    F
                                                                          SN    455411                FST      GMT--S    00    H433-3S?G-o              28-DQc-2018             11    47: 15




                                                                                                                                                                     Kinney - Page I 22
                                                       CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
            Case 3:18-cv-01930-SI                     Document 61-1                      Filed 01/18/19              Page 23 of 32


                                                                                                                                    EXHIBIT          lbe-z
                                                                                                                                    PAGE A "3-3~

                                                      ( ·L'•·t i liL'J Forl'nsic: I .na n AuJitors



Simons Aldrich, of Freedom Mortgage Corporation.


                                                                                                                             People Profiles (
    o s;mon     Aldrkh                                                                                                            1 View!'.; Today

                                                                                                          Career
     9l Freedom Mortgage Corporation                                                                      Cu rrent
     +1-8002203333 X 9966 (O)                623 5th Ave                                                  Freedom Mortgage Corporation
     sald rich3@ b loomberg.net              24th Flr
                                             New York NY 10020, US                                        Previous
                                                                                                          Marathon Asset Mgmt LP




1   2   9777    8600   Br~zii   5S11    2395   9000   Europg     q◄   20       7330   7500   GQrmanH     49   69   9204   121 0    H ono   Kong      85
3201     8900           Slngapor~      65   6212   1000          US        1   212    318    2000
                                                          S N   4 S5411    EST        G MT - s , o o H4 33-3S76- 0   28-Dgc-2018         11,47, 40




                                                                                                                                  Kinney - Page I 23
                                       CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
                     Case 3:18-cv-01930-SI                  Document 61-1                           Filed 01/18/19            Page 24 of 32


                                                                    ,i C                           \,                                    EXHIBIT        /l1t:1
                                                                  ~                & .~                                                  PAGE 'l_lf - 3 cl
                                                                   ~~~JI
                                                           CcrtilicJ l'nrcnsic Lo;,n A u Ji t ors



                                                                   CONCLUSION

                                      CHAIN OF TITLE IF SECURITIZED
                                                                                                                                             Multnomah County Oregon
                Julie Ann Metcalf Kinney & William          DEED OF TRUST
                           Kinney Jr                                                                         TITLE COMPANY/                  MAINTAINS ASSIGNMENT
                                                                                                                 ESCROW                            HISTORY
                          BORROWER
                           TRUSTOR
                     MORTGAGOR/MORTGAGER
                           GRANTOR                        PROMISSORY NOTE                                                     DEED ISSUED TO MERS
                                                                                                                                SPUT FROM NOTE

                                                                                                                                                    MERS
                                                                                                                                                                        ,
                                                 MONTHLY                                                                                        CUSTODIAN
                                                 PAYMENTS

                                                             ,.
                NOTE WAS SPLIT
                FROM THE DEED                                                                                                             Maintains Assignment History
                                                                                                                                             No physical possession
                                                                                                MASTER SERVICER                               No pecuniary interest
                                          Freedom Mortgage                                                                            "The mortgage or Assignment of the
NOTE WAS SOLD                              Corporation OBA                                                                          mortgage of some of the mortgage loan
                                       Freedom Home Mortgage                    SeNices individual loans; Aggregates
& TRANSFERRED                                                                                                                     have been or may be recorded in the name
                 ,                           Corporation.                         Collection; Performs Duties under
                                                                                                                                       of MERS, solely as Nominee for the
                                                                                Trust's Pooling & Servicing Agreement
                                                                                                                                        originator and its successors and
                                              LENDER/                                                                                                assigns"
          SELLER
                                             ORIGINATOR                                                                            0
                                                                                                                                    MERS serves as mortgagee of record on
   Purchases loans from
   originator; forms pool                                                                                                           the mortgage solely as a nominee in an
                                                                        .__-----~------·-                                           administrative capacity on behalf of the
                                                                                                              I                    Trustee and does not have interest in the
                                                                                                                                                  mortgage loan
                                                                                                uNDERW         ~

                                                 CERTIFICATES
                                                                                     SELLS CERTIFICATES TO
                                                                                     INVESTORS; COLLECTS                               CERTIFICATES
        DEPOSITOR                                                                     OFFERING PROCEEDS
    Creates Issuing Entity
                                       CERTIFICATES                                                                                    OFFERING PROCEEDS
                                  ◄

                                                                                TRUSTEE FOR THE TRUST
                                                                                                                                                       I
                                                                                                                                                  INVESTORS

                 '                                                       Represents Investors' Interests;
                                                                        Calculates Cash Flows; Remits Net                                  Purchase Mortgage Backed
                                                                                                                                            Securities as defined in
                                                                                    Revenues
    TRUST FUND - ISSUING ENTITY
      Holds pool of loans; issues
             certificates

                                                                  ~------
                                                                                UNDERLYING CUSTODIAN
                                                                                   Document Custody

                                                                        L ----R-ET~URN ON INVESTMENTS
                                                                                                                                            _J    Certificates




                                                                        ARROW LEGEND

                                                             PURPLE - MORTGAGE DOCUMENTS
                                                               UE - SECURITIES CERTIFICATES
                                                             RED    - INVESTOR FUNDS
                                                                qee - BORRC' 'VFR ~Ur.OS


                                                                                                                                        Kinney - Page I 24
                                            CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
                                                                    _ A II   o•,.J...~...   n           ._
    Case 3:18-cv-01930-SI         Document 61-1            Filed 01/18/19     Page 25 of 32


                                                                                     EXHIBIT /11M
                                                                                     PAGE 'A5-3~

                                  C.:rtilicd l'orl'nsic Loan Audi tors



MORTGAGE ELECTRONIC REGISTRATION
                 SYSTEMS <MERS) ANALYSIS
•   The Mortgage has MIN number 1000730-0002095040-8 and is registered at the MERS
    SERVICER ID website https: //www.mers-servicerid.org/sis/search showing HomeComings
    Financial. LLC as Servicer. with instructions to conlact servicer for the stated investor.


•   Although MERS records an assignment in the real property records, the promissory note
    which creates the legal obligation to repay the debt has not been transferred nor negotiated by
    MERS .


•   MERS is never entitled to receive a borrower' s monthly payments, nor is MERS ever entitled
    to receive the proceeds of a foreclosure or MORTGAGE sale.


•   MERS is never the owner of the promissory note for which it seeks foreclosure.


•   MERS has no legal or beneficial interest in the loan instrument underlying the security
    instrument for which it serves as "nominee".


•   MERS has no legal or beneficial interest in the mortgage indebtedness underlying the security
    instrument for which it serves as "nominee".


•   MERS has no interest at all in the promissory note evidencing the mortgage indebtedness.


•   MERS is not a party to the alleged mortgage indebtedness underlying the security instrument
    for which it serves as "nominee".


•   MERS has no financial or other interest in whether or not a mortgage loan is repaid.




                                                                                    Kinney - Page I 25
                      CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
              Case 3:18-cv-01930-SI                               Document 61-1                    Filed 01/18/19                   Page 26 of 32

                                                                                                                                                 EXHIBIT lb<:1
                                                                                                                                                 PAGE ·?-.G, - 3 ~




The loan is registered within the MERS database showing Homecomings Financial, LLC as
            Servicer, with instructions to contact servicer for the stated investor.




                                                                          1 record matched you r search :
                                                                                                                                                          Need h elp?


                 Ml   : 1000730- 0002095040 - 8                           Note Date: 05 / 03 / 2002                           MIN StatL.s : Inactive

                 Ser icer:     Homecomings Financial. LLC                                                                     Phone: (800) 766-4622
                               Waterloo, IA

                 If you are a borrower on this loan, you can ~                    to enter add itional information and display t he I nvestor name.


                                                                                    Ret Jrn   to Seard,


                               For ~,ore r'orr1;, ,or about \lortga\;e Elect ronic Regrst a ,on SysterT's, Inc. :'1ERS) please go to w1w:.'1lers1rc.org




 •   Investo r for Ind ividual Bo rro w e r

         The additional information you submitted is not found on the M[RS IJ System for this MIN. Please contact the
         Servicer for more information.
         )our cmncs may- be :=ffhcr u!Joer or 10 ,•:er case.
         F1e!ds , 1ark20      are rec;wrcd.

                             Kinne y
          Last N a me :
                                                                      *
          SSN :

             B    checkmg tl11s box~ ch e borrm·:er or borrow~r·s. aur:.horized r eor eser.ta t, ve   ,s atrestma t o t he- act t hat he o r she ,s m face rh e borro,.ve.r
         or bo:-ro~~·~.-·s authonzed reoresentetn·e ,or t he Ivan ,n Quest;on. Add:t,•c,na,'iy, borro~·.~.,.s ,.;,shmg to l~arn the fdent1ty of their loan 's m est r
         n1usc ccnfir.r. their ic =."'?t1cy bv entchng theJr •ast na e or coroora:ion narr.e as well as tfie1r SSf or TIN. I f t ,5 rnforma on de.es no r rr:atch
         t!1e 1nfor 1aoon contamed ,n the t• ERS t. Sys :,;irn ~er che t,orr.J .':er of the loan, the ,nvescor m Oimanon will :1oc be d1sp:ayed. Borro wer s
         should •,er,f)r the resuits .·11th t h e,r loan serv;ce.-.




     I                                                                                Submit


     Investor for Cor pora t io n/No n-P erso n Entity Borrow e r




Servicer:         Homecomings           Financial, _uc                                                                     Phone: (800} 766-4622
                   Waterloo , IA




                                                                                                                                                Kinney - Page I 26
                                              CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
         Case 3:18-cv-01930-SI             Document 61-1           Filed 01/18/19         Page 27 of 32


                                                                                                ExH1s1T     Me
                                                                                                PAGE ?/7-JJ<

                                          Cer!ilieJ h1rensi..: l.nJn AuJitors



1; For traditional lending prior to Securitization, the original Deed recording was usually the only recorded
document in the C hain of Title. That is because banks kept the loans, and did not sell the loan, hence, only the
original recording being present in the banks name.

The advent of Securitization, especially through '·Private Investors" and not Fannie Mae or
Freddie Mac. involved an entirely new process in mo1tgage lend ing. With Securitization, the
Notes and Deeds were sold once, twice, three times or more. Using the traditional mode l wou ld
involve recording new Assignments of the Deed and Note as each transfer of the Note or Deed of
Trust occurred. Obviously. tllis req uired time and money for each recording.

(The selling or transferring of the Note is not to be confused with the selling of Servicing
Rights. which is simply the right to collect payment on the Note. and keep a small portion of the
payment for Servicing Fees. Usually. ,vhen a homeowner states that their loan was sold. they
are referring to Servicing Rights.)

1; Securitizing a Loan

Securitizing a loan is the process of selling a loan to Wall Street and private investors. it is a method with many
issues to be considered. The methodology of securitizing a loan generally fo llowed these steps:

    •   A Wall Street firm would approach other entities about issuing a "Series of Bonds'· for sale to investors
        and would come to an agreement. ln other words, the Wall Street firm '·pre-so ld" the bonds.

    •   The Wall Street firm would approach a lender and usually offer them a warehouse Line of Cred it. The
        Warehouse Credit Line would be used to fund the loan. The Warehouse Li ne would be covered by
        restrictions resulting from the initial Pooling & Servici ng Agreement Gu idelines and Mortgage Loan
        Purchase Agreement. These documents outl ined the procedures for the creation of the loans and the
        administering of the loans prior to, and after, the sale of the loans to Wall Street.

    •   The Lender. with the guidelines. essentially went out and found " buyers" for the loans, people w ho fit the
        general characteristics of the Purchase Agreement. (Guidelines were very general and most people could
        quali fy.' The Lender would execute the loan and fund it, col lecting pay ments until t here were enough
        loans funded to sell to the Wall Street firm who could then issue the bonds.

    •    Once the necessary loans were funded, the lender would then sell the loans to the
        "Sponsor", usually either a subsidiary of the Wall Street firm, of a specially created
        Corporation of the lender. At this point, the loans are separated into "tranches" ofloans,
        where they will be eventually turned into bonds.

    • Next, the loans were "sold" to the "Depositor." This was a "Special Purpose Vehicle"
         designed with one purpose in mind. That was to create a "bankruptcy remote vehicle"
         where the lender or other entities are protected from what might happen to the loans, and/or
         the loans are "protected" from the lender. The "Depositor" would be, once again, created by
         the Wall Street firm or the lender.

    •    Then the "Depositor" would place the loans into the Issuing Entity, which is another entity
         created solely for the purpose of selling the bonds.
                                                                                                Kinney - Page 27    J

                              CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
          Case 3:18-cv-01930-SI                Document 61-1            Filed 01/18/19         Page 28 of 32


                                                                                                          EXHIBIT     Mfi
                                                                                                          PAGE ~ ~ - 3 ;;i__



    •    Finally, the bonds would be sold, with a Trustee appointed to ensure that the bondholders
         received their monthly payments.

~  FREEDOM MORTGAGE CORPORA TlON OBA FREE DOM HOME MORTGAGE CO RPORATION was a
'·con-espondent lender" that originated mortgage loans. These loans, in turn, may have been sold and transferred
into a '·federally-approved securitization·· trust.

~ The written agreement that created any such securitized trust is a ·Pooling and Servicing Agreement" (PSA),
and is a matter of public record, available on the webs ite of the Securities Exchange Commission. The Trust is
also described in a '·Prospectus Supplement," also available on the SEC website. The promissory note in this case
became trust prope,ty in compliance with the requirement set forth in the PSA. The Trust agreement is filed under
oath with the Securities and Exchange Commission. The acquisition of the assets of the subject Trust and the PSA
are governed under the law.

~ In view of the foregoing. the Assignment of Mortgagee, ·ecuted after the Trust's Closing Date
would be a void act for the reason that it violated the express terms of the Trust instrument.

~The loan was originally made to FREEDOM MORTGAGE CORPORATION OBA FREEDOM HOME
MORTGAGE CORPORA T ION and may have been sold and transferred to a securitized trust. There is no record
of Assignments to either the Sponsor or Depositor as required by the Pooling and Servicing Agreement.




                                                        DISCLAIMER

This report was based exclusively on the documentation provided. It also required that we make reasonable assumptions re-
specting disclosures and certain loan terms that, if erroneous, may result in material differences between our findings and the
loan's actual compliance with applicable regulatory requirements. While we believe that our assumptions provide a reasonable
basis for the review results, we make no representations or warranties respecting the appropriateness of our assumptions, the
completeness of the information considered, or the accuracy of the findings. The contents of this report are being provided with
the understanding that we are not providing legal advice, nor do we have any relationship, contractual or otherwise, with
anyone other than the recipient. We do not, in providing this report, accept or assume responsibility for any other purpose.




                                                                                                        Kinney - Page I 28
                                CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2007-2019
           Case 3:18-cv-01930-SI              Document 61-1          Filed 01/18/19        Page 29 of 32


                                                                                                   EXHIBIT M 1f::?
                                                                                                   PAGE A°I - ~a_ -~

                                           Ccrtificc.l Forensic Lo:in Auditors


                                              AFFIDAVIT OF FACTS



ST ATE OF CALIFORNIA                      )
                                          ) SY,:   AFFIDAVIT
COUNTY OF LOS ANGELES                     )

RE: Julie Ann Metcalf Kinney & \Villiam Kinney Jr

I, MICHAEL CARRIGAN. a citizen of the United States and the State of California over the age of 21 years.
and declare as follows. under penalt.: of perjury that the facts stated herein are true. correct and complete. The
undersigned believes them to be true and admissible as evidence in a court of law. and if called upon as a\\ itness.
will testify as stated herein:

     I.   That I have been a subscriber of the Bloomberg Professional Service. certified and licensed to use such
          service. I have completed the required training and engaged in continuing education\\ ith Bloomberg
          both onlinc and at Bloomberg live training events. to stay abreast with Bloomberg·s latest progress and
          developments. I have the requisite kno,, ledge and the trained ability to navigate and perform efTective
          searches on the Bloomberg terminal.


    ,     l am a Certified Mortgage Securitization Auditor and my qualifications. expertise and e:-.pericnce prO\ ide
          me with the background necessary to certify the audit services and to be qualified as an c,pcrt in thi ~
          field. I have produced approximately five thousand Securitized Analysis Reports in residential re:il estate
          mortgage investigation in 50 states. the District of Columbia and Puerto Rico. have testified JS an e\pert
          witness. and have trained auditors in California. Florida. Nevada. New Yori-.. New Jersey and Virginia
          and vi.i the Internet in wcbinar format. I have a Bachclor·s degree with a concentration in Accounting in
          Business Administraiion from California State University. rullcrton; a Master"s in Business
          Administration from the UCLA Anderson School of Management: and have had formal traininJ and
          career experience in accounting; financial reporting: internal control; SEC reporting; financial planning
          and analysis: financial forecasting: initial public and secondary offerings: corporate tax: corporate
          finance; investment management: equity. fixed income and derivative securities: credit analysb : a~"ct
          valuation; ethics; investment advisory services including Series 7 and 66 licensing; real estate
          investment; real estate finance; real estate principles; redevelopment; government accounting: and
          procurement.

     3.    I have the trained skills and qualifications to navigate and perform searches on the Bloomberg tcnninal
          in rcl!ards to the automated tracking and dctennination of mort!!age and loan related documents and
          information.                         -                             - -

     4.   The contents of this report arc factual. but it is provided for information purposes only and is not to be
          construed as ··legal advice ... 1



'The client has been strongly advised to seek legal consultation from a compctem legal professional in connection with
the contents oflhis report and how to properly use it.


                                                                                                 Kinney - Page\ 2'¼
                              CERTIFIED FORENSIC l.OAN AUDITORS, LLC COPYRIGHT 2007-2019
            Case 3:18-cv-01930-SI            Document 61-1           Filed 01/18/19        Page 30 of 32


                                                                                                 EXHIBIT /r/&;--
                                                                                                 PAGE ~O - 3A !

                                           Certified Forensic Lo:in Auditors




      5.   On December 31.2018, I researched the Bloomberg on line Database results at the request of JULIE
           ANN METCALF KINNEY & WILLIAM KINNCY JR \\hose property address is 4406 N. Mississippi
           Avenue. Portland. OR 97217.

      6.   Based on the information I was provided. JULIE ANN MCTCALf KINNEY & WILLIAM KINNEY JR
           signed a Promissory Note in favor of Freedom Mortgage Corporation OBA Freedom Home Mortgage
           Corporation on May 3. '.2001.

      7.   Loan level detail was not identified in any publicl) reporting trust. No trust was identified meeting the
           qualifications for sccuritization.

      8. The basis of the identification or Loan \\as made from the fol!O\\ ing factors/infonnation that exactly
         correspond with JULIE ANN METCALF KINNEY & WILLIAM KINNEY m·s loan documents
         provided: Original Amount: $96.300.00: Origination Date: May 3. 2002: Location of Property: OR:
         Property Type: Single-family: Occupancy: Owner Occupied: Zip Code: 97217.




By:




       ~                    /c_A
Michael Carrigan                    ~
Certified Mortgage Securitization Auditor/              oomberg Specialist




                                                                                                  Kinney - Page I 3 0
                               CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRIGHT 2001-2019
          Case 3:18-cv-01930-SI             Document 61-1          Filed 01/18/19                        Page 31 of 32


                                                                                                               EXHIBIT    /11/KJ.
                                                                                                                PAGE   '3 \ - '5~

                                         C..crtificJ Forensic Loan Auditors




RE: Julie Ann Metcalf Kinney & William Kinney Jr report dated December 31, 2018



 CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT                                                                    CIVIL CODE§ 1189



A Notary public or other completing this certificate verifies only the identity of the indh idual who signed the
document to which this certificate is attached. and not the truthfulness. accuracy, or , alidity of that document.


STATE OF CALIFORNIA                     )
                                        ) sv.: AFFIDAVIT
COUNTY OF LOS ANGELES                   )


OnLf ~✓ , 2019 before me. __ ~                              -- -
                                                                                      ,,-r-----'------
                                                                              ....a-....
                                                                                      ,
                                                                                          T4
                                                             (Notary Public)

personally appeared Michael Carrigan, who proved to me on the basis of satisfactory evidence to be
the man whose name is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the instrument the person. or the
entity upon behalf of which the person acted, c"Xccutcd the instrument.

                                               I certify under PENALTYOF PCRJ L RY under the laws
                                              of the State of California that the foregoing paragraph
                                              is true and correct.

                                               WITNESS my hand and official seal.


                                                                                                                 (Seal)


                                               My commission Expires                       / :?-.,   r   3 /   dto ;:2- 2-




                                                                                                               Kinney - Page 3 I
                             CERTIFIED FORENSIC LOAN AUDITORS, LLC COPYRICIIT 2007·2019
                       Case 3:18-cv-01930-SI                         Document 61-1                                                           Filed 01/18/19                                                    Page 32 of 32


                                                                                                                                                                                                                             EXHIBIT M/11
                                                                                                                                                                                                                             PAGE Z> ~ - 3 J.,.

                                                                 C ertified Foren s ic Loan Audito rs



                                                                                        EXHIBIT I

Transaction History Report
4406 N Mi ssissi ppi Ave. Portl and, OR 97217-3137
                                                                                                                                                                                                    , 1ultnomah Coun y Data as ot 1;,                  I ;;,o 18
AP         R2234J6
Current Own er: Urban Housing Development LLC
Vesting
20 18 Prese n

     CO NVEYANCES
 Oat•                      R      Oate                           T                          nu, Company                       Bu                                                                Sel ,or                                  Oocume!TI t

 • , 01         _c:,       .. '!, -           :o                                            'j           A,J 11       e .....~ n -i:t.:.. C' ~                [),.      ~~           "ll        R.: r C1!, C '·al O' 0-t.:~ r
                                                                                                                             C                                                                      C
                           : . Lb ...         :ti     S- 0 OCC                              r,..         A..1 l,1b ...        J•       1 -1-U". q;: [)t          if'    t)('~·-·u               fC f"M.~ JR l\'il   ,a l                 ._t)lC   t: ~ •..' '-
                                                                                                                                   (    R ,·,          , .-   f:dl• !        ,) f
                                                                                                                              0-.t ·• l .J.




Prior Owner: Kinney Julie A/ Kinney William
2002 - 20 18

     LIENS
                           Type                                                                                                                                                                                            Ra:~   Oocu     nt •



 t   7 l        ,r1;,      -..                                       I<-       • ,   .',1   ,.     If,     Y       ,     11                  i-~   I                    C     :"lo     It, !"   i

                           r.--- ! ..,    ,,                                                                                           :.f       ,.1 t ..
                                                                                                                                       l•h.r;- t,,, 5."l


 cs     17 2CC-1           i•JS                                                                                                                                                                                                   .not -!'t~::

     "" oic: l     70;7                                              K           ',t;              JP!-.         ' ;., "•~             ,,1 :,·.                                                                                   , ·,i 7 c;7 \.:()
                                                                                                                                       ,P
                 .• 0 fl                                             W l,1a 1 ~             .._, JR It ... .;,,                         J    s     ~    •                                                                         7fll831.JS~




                                    Ot Cf!'                          ~     r e, If?\\            ,a-1       .1,-n:a I                  us        3d        irh'                                                                   20lbt21'>7
                                                                     Ko        ,.    IJI e A·                                          •~A



                                                                                                                                                                                                     V,u



 1,.:   tv=:,   4 (1   l   T, y.·                                                                                ..
                           D•.- !    \'- r~ .. a                                                                                       ' r,
                                                           ,,
                                                     ~17             ►     r     • ,\', I
                                                                                             "'                                        °"'r··,•
                                                                                                                                       r
                                                                                                                                                   r
                                                                                                                                                       C
                                                                                                                                                                         (', I V"•rl,
                                                                                                                                                                                                '
                                                                                                                                                                                                     ~   .•~




                                                           First American Title www.datatree.com

Line 7. Related to active primary loan and noted in body of report.
                                                                                                                                                                                                                           Kinney - Page 132
                                                    CERTIFIED FORENSIC LOAN AUDITORS, UC COPYRIGHT 2007-2019
